Citation Nr: 0014553	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veteran's 
claim of entitlement to service connection for residuals of a 
low back injury.

2.  Entitlement to an increased evaluation for Post-traumatic 
Stress Disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for PTSD and 
assigned a 70 percent rating (the veteran disagreed with the 
assigned rating), and denied the veteran's application to 
reopen his claim for service connection for a low back 
disability.  

In a March 2000 decision, the RO granted the veteran's claim 
for a total (100%) disability rating due to individual 
unemployability, effective from June 1, 1999. 


FINDINGS OF FACT

1.  An unappealed August 1997 RO decision denied entitlement 
to service connection for a low back disorder.

2.  The evidence received since the August 1997 RO decision 
is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran's service-connected PTSD is manifested by a 
deficiency in family relationships with impaired judgment and 
several panic attacks a week with difficulty adapting to 
stressful situations and significant industrial 
inadaptability; it is not productive of total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for name of close relatives, 
own occupation, or own name.


CONCLUSIONS OF LAW

1. The RO's August 1997 rating decision denying the veteran's 
claim of entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence sufficient to reopen the claim 
of service connection for a low back disability has not been 
submitted.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2. The schedular criteria for a rating in excess of 70 
percent for PTSD 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Low Back Disability

The veteran's claim of entitlement to service connection for 
a low back disability was previously considered and denied by 
VA.  In January 1982, the RO considered entitlement to 
service connection for a painful lump in the lower spine.  
The RO indicated that a recent VA examination showed 
coccygodynia, but found that the possible pilonidal cyst in 
service was of an acute and transitory nature as no such 
condition was found at discharge from military service and 
there was no evidence of a continuity of the symptomatology.  
Thus, the claim was denied.
The law provides that appellate review will be initiated by a 
Notice of Disagreement (NOD) and completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  38 
U.S.C.A. § 7105(a), (b)(1) (West 1991).  As the veteran filed 
neither in this matter, the denial became final.

Absent the submission of new and material evidence, the claim 
may not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The United States Court of Appeals for Veteran's Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  That regulation provides that new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

If such new and material evidence has been submitted, the 
second step under Elkins is to reopen the claim and then 
immediately determine whether, based on all the evidence of 
record in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The final step is, if the 
claim is in fact well grounded, to evaluate the merits of the 
claim after any duty to assist inherent in 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

Evidence associated with the claims file prior to January 
1982 consists of the veteran's service medical records and 
the results from a VA examination in December 1981.  The 
veteran's service medical records indicate that he complained 
of a knot in his anal region with pain in the sacral area the 
day before in August 1971.  He was diagnosed with a possible 
pilonidal cyst at that time.  The veteran's back was normal 
at separation.  At the VA examination, clinical findings 
suggested a diagnosis of coccygodynia; x-rays showed no 
posttraumatic or degenerative changes.

Pertinent evidence associated with the claims file since the 
January 1982 unappealed RO decision includes treatment 
records from Paul M. Steingard dated December 1994 to June 
1995, a magnetic resonance study of the back done in January 
1995, records of an epidural injection done in February 1995, 
physical therapy treatment records from February to June 
1995, letters from James H. Maxwell, M. D. dated April and 
June 1995, a privately done MRI in August 1995, letters from 
Michael A. Seivert, D. O. dated October 1995 and January 
1996, VA outpatient records dated December 1995 to February 
1999, a letter from a VA physician dated January 1997, a 
letter from Michael S. Weng, M. D. dated January 1997, a VA 
examination report dated May 1997, a VA examination report 
dated June 1997, a letter from Larry W. Boder, D. O. dated 
October 1998, records from an April to May 1999 VA 
hospitalization with vocational rehabilitation notes, hearing 
testimony from April 1999, and a VA examination dated 
December 1999.

Dr. Steingard treated the veteran in the months following an 
accident at the veteran's workplace.  The veteran reported 
pain in his back after a December 1994 accident.  Dr. 
Steingard linked the veteran's complaints to the construction 
accident and not to service.  A magnetic resonance scan 
showed mild disc bulge and degenerative changes in January 
1995.  During that time, the veteran also received two 
epidural injection blocks for the back pain.  As part of this 
treatment, the veteran underwent physical therapy as well.  
Dr. Maxwell diagnosed the veteran with low spine pain and the 
date of injury was noted to be 1994.  The August 1995 MRI 
showed subtle bulging of the disc material at L5-S1. 

Dr. Seivert diagnosed the veteran with lumbosacral and right 
sacroiliac somatic dysfunction.  The doctor also noted lumbar 
degenerative disc disease.  He further indicated that the 
veteran had injured himself at work in December 1994.  VA 
outpatient records document the veteran's treatment, 
including a TENS unit in October 1996 for pain.  Lumbosacral 
left sacroiliac somatic dysfunction was diagnosed in March 
1997.  No etiology was provided in the VA outpatient records.  

A VA physician opined in a January 1997 statement that the 
veteran was chronically disabled due to the chronic 
dorsolumbar myofascitis and was not employable.  Dr. Weng 
diagnosed the veteran with a thoracic paracervical strain 
condition in January 1997.  He noted that the veteran had 
injured his back in a 1972 accident while "clamping some 
objects" in Las Vegas.  The veteran underwent VA 
examinations in May and June 1997.  In May, the veteran 
reported having had spinal pain ever since he fell down 
stairs at boot camp.  He related that he was able to continue 
working until December 1994 when he injured his back setting 
down a wheelbarrow.  He was diagnosed with myofascial pain 
syndrome.  The veteran did not have the tender trigger areas 
of the fibromyalgia syndrome.  The examiner referred the 
veteran for a neurological examination and that examination 
was conducted in June 1997.  The exact etiology could not be 
determined by the examiner, but the neurologic examiner found 
no discernible neurological involvement but the veteran fell 
into the category of chronic pain syndrome.

Dr. Boder diagnosed the veteran with chronic ligamentous 
strain of the S1 joints with no mention of etiology.  The 
Board also notes that the veteran was hospitalized in April 
through May of 1999 for his PTSD, and chronic low back pain 
was noted at that time.

The veteran testified in April 1999 that he injured his back 
in service when he fell down stairs during a drill in basic 
training.  He indicated that he had not injured his back 
prior to service and that he had experienced back pain ever 
since the injury in basic training.  He therefore felt that 
service connection was in order for that disorder.

Finally, in December 1999, the veteran underwent another VA 
examination.  The examination was primarily for the purpose 
of evaluating the veteran's mental status, but the examiner 
also diagnosed chronic back pain.

The evidence presented since the prior denial is new in that 
it was not previously physically of record.  It bears 
directly but not substantially upon the specific matter under 
consideration, and by itself and in connection with evidence 
previously considered is not so significant that it must be 
considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156; Hodge, supra.  The new evidence merely 
confirms that the veteran now has a back disorder.  The 
evidence considered in the prior denial provided notation of 
coccygodynia, but the claim was denied since there was no 
evidence of a nexus between the disorder and service.  The 
new evidence is similarly lacking in evidence of such a link.  
In fact, the evidence now associated with the claims file 
ties the veteran's current back disorder to an accident on a 
construction job.  At the earliest, the new evidence contains 
reference to a 1972 accident.  As evidence of a link between 
a current back disorder and service remains missing, the 
Board must find that new and material evidence sufficient to 
reopen the claim has not been submitted.  

The Board has considered the veteran's statements to the 
effect that his current back injury can be traced to an 
accident in service.  His assertions are not new, as they are 
duplicative of his statements that were of record at the time 
of the prior RO decision.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Even if considered new evidence, the veteran's 
statements are not material evidence since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition, and his statements on such 
matters do not constitute material evidence to reopen his 
claim of service connection for bilateral shoulder or back 
disorders.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Likewise, the lay assertions of the veteran's representative 
do not constitute material evidence to reopen the veteran's 
claims.  Id.

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been present to reopen the 
previously disallowed claim, the RO's decision remains final.  
Accordingly, the benefit sought on appeal must be denied.
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for disability compensation for benefits under 
the provisions of 38 U.S.C.A. § 1151.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

II. PTSD

The veteran also contends that his PTSD is more severely 
disabling than reflected by his 70 percent disability 
evaluation.  This is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception 
with the initial rating award dated August 1997.  
Accordingly, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disabilities, at all stages, from the effective 
date of service connection through the present.  The severity 
of the disabilities at issue is to be considered during the 
entire period from the initial assignment of disability 
rating to the present time.  Fenderson, supra.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed with regard to these issues. 
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claims.  38 U.S.C.A. § 5107(a).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  
Service connection for PTSD was established by a rating 
decision dated August 1997.  A 50 percent evaluation was 
assigned.  A rating decision dated May 1999 established a 70 
percent evaluation.  The 70 percent rating was made effective 
from November 27, 1996, the date of receipt of the original 
claim.

Turning to the evidence, the Board notes that the veteran has 
sought VA treatment for his PTSD.  Pertinent outpatient 
records dated from February 1996 to June 1999 document the 
veteran's ongoing mental health disorder.  He was noted to be 
homeless in February and March 1996, but was subsequently 
placed in VA transitional housing.  In January 1997, the 
veteran was diagnosed with PTSD.  At that time, he was found 
oriented times three with a pleasant and relaxed affect.  In 
July through October 1998, he was counseled on the importance 
of interpersonal interactions.  His mood and affect seemed 
positive and his eye contact was good.  From November 1998 to 
February 1999, the veteran began applying to an inpatient VA 
program for evaluation and treatment of his PTSD.  

The veteran underwent a VA psychiatric examination in May 
1997.  His immediate and remote memories were intact.  He was 
oriented in all spheres.  His speech was emotional.  Thought 
process production was generally spontaneous and continuity 
of thought was goal directed and logical.  Thought content 
contained no suicidal or homicidal ideation and there were no 
delusions, ideas of reference or feelings of unreality.  His 
abstract ability was concrete and concentration was good.  
His mood was indicated as feeling like he was waiting.  The 
veteran was angry but his range of affect was broad.  He was 
alert and responsive throughout and he was cooperative.  His 
judgment and insight were noted to be good.  He was assigned 
a Global Assessment of Functioning (GAF) score of 50, 
denoting serious symptoms.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (which VA has 
adopted at 38 C.F.R. § 4.125 (1999)).  

The veteran was admitted to inpatient care in April 1999.  He 
was noted to be an appropriate participant in several 
treatment modules, from communications to the activities 
groups.  He was observed to eat his breakfast with his peers 
and interact appropriately with his peers in the ward.  
Records do show, however, that he left prior to the end of 
the treatment, as he became frustrated and suggested that the 
doctors were not listening to him or able to accurately 
diagnose his problems.
During his April 1999 hospitalization, the veteran was 
examined.  He reported feelings of being unable to settle 
down in life and constantly moving around from job to job.  
He also indicated he had not been working since 1996.  The 
veteran was found to appear his stated age and was dressed in 
jeans and a tee shirt.  He had good hygiene, made good eye 
contact throughout the interview, and exhibited no abnormal 
behaviors during the interview.  The veteran was alert and 
oriented to person, place, time and situation.  His speech 
was normal in rate, pitch and volume, and his vocabulary use 
and fund of knowledge were appropriate to his level of 
education.  He was frequently quite circumstantial during the 
interview; there was never a short or easy answer to a 
question, and he described his current mood as good and his 
affect was of the normal range.  The veteran denied 
hallucinations and no clear delusional content was noted 
during the interview.  He was able to abstract well and 
memory, both recent and remote, was intact.  His insight was 
estimated to be poor and his judgment was impaired.  He 
denied any suicidal or homicidal ideation.  Following a 
psychological evaluation, the examiner opined that the 
veteran was unemployable due to PTSD symptoms.  The diagnosis 
was PTSD and a GAF score of 40 was assigned, denoting some 
impairment in reality testing or communication or major 
impairment in several areas.  

Finally, the veteran also underwent a psychiatric examination 
in December 1999.  He was noted to have been married and 
divorced three times and reported diminished interest in 
activities almost every day.  He stated that he had recurrent 
intrusive and distressing recollections of combat with 
nightmares.  He also indicated that he attempted to avoid 
situations reminding him of Vietnam and that he had four 
panic attacks weekly.  The examiner noted the veteran to be 
alert and oriented but that he reported olfactory 
hallucinations of burning flesh and dirt.  He also reported 
some auditory hallucinations of screaming but indicated that 
these sounds only occurred when he was around other people.  
As a result the veteran reported isolating himself.  He 
admitted suspiciousness but denied paranoia.  He denied 
thought insertion and withdrawal.  He did report thought 
broadcasting.  His immediate and remote recall were grossly 
intact and he had fair insight and judgment.  He was logical 
and goal-directed.  His mood was depressed with a flat 
affect.  He had episodic suicidal ideation but no intent or 
plan.  He reported that his auditory and olfactory 
hallucinations were better now as he was under treatment.  He 
was oriented times three and had a slow rate and rhythm to 
his speech.  He denied any impaired impulse control but did 
endorse extensive initial sleep difficulties.  His GAF score 
was 40, denoting serious symptoms.

The veteran's PTSD has been evaluated as 70 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

It is the decision of the Board that the veteran's 
symptomatology most clearly comports with the criteria for a 
70 percent evaluation.  The medical evidence shows a 
deficiency in family relationships, and he has been noted to 
have impaired judgment.  He has a history of several panic 
attacks a week, and he clearly has difficulty adapting to 
stressful situations, as evidenced by his constant moving 
from place to place and his leaving the inpatient clinic 
prior to the end of his scheduled treatment.  However, the 
evidence has not shown the gross impairment of thought 
processes or communication, grossly inappropriate behavior or 
persistent danger of hurting himself or others necessary for 
the 100 percent evaluation.  His thought processes were 
mostly normal and he was able to behave appropriately while 
in inpatient care.  There is no indication of disorientation 
to time, person or place.  In light of the foregoing, the 
Board finds that a rating in excess of 70 percent under Code 
9411 is not warranted. 

The Board is cognizant of the medical evidence of record 
indicating unemployability, including an opinion from a VA 
psychologist in May 1999, who opined that the veteran is 
unemployable due to his PTSD symptomatology.  (There is also 
medical evidence indicating his unemployability is due, in 
part, to his nonservice-connected low back disability.)  
However, his current total (100%) compensation rating due to 
individual unemployability takes such into account.  The 
question here is whether he meets the schedular criteria for 
a 100 percent rating under Code 9411.  As the medical 
evidence does not show that his PTSD is manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for name of 
close relatives, own occupation, or own name, the Board finds 
that the criteria for a 100 percent rating are not met.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened.

Entitlement to a rating in excess of 70 percent for the 
veteran's PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

